Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the second locking member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 10982897 to Reuter.
Reuter discloses (Claim 1). A refrigerator 10 comprising: a main body 12 including a storeroom; first and second doors 26,28,30,32 coupled to the main body 12 to open or close the storeroom; a pivot bar 38,40 coupled to the first door, and movable between a first position (Figs. 8, 10-11) between the first and second doors and a second position (Figs. 7, 9, 12) adjacent the first door, to reduce cold air leaks from the storeroom; and a lock 120 configured to lock the pivot bar in the second position when the pivot bar is in the second position; (Claim 2). The refrigerator of claim 1, wherein the lock comprises a first locking member 126,128 coupled to at least one of the pivot bar and the first door and including a projection 126,128 protruding from the first locking member, and  a second locking member 126,128 coupled to at least the other of the pivot bar and the first door and having a locking hole configured to receive the projection 126,128 of the first locking member; (Claim 3). The refrigerator of claim 2, wherein the second locking member is configured to lock or unlock the first locking member; (Claim 4). The refrigerator of claim 2, wherein the projection 126,128 comprises a stuck portion to be received in the locking hole; (Claim 5). The refrigerator of claim 1, wherein the second locking member comprises rubber or silicon 150 (col. 10, lines 40-46); (Claim 6). The refrigerator of claim 2, wherein the locking hole further comprises a guide hole configured to guide coupling of the projection (Such as shown in Fig. 12); (Claim 7). The refrigerator of claim 6, wherein the guide hole extends from edges of the locking hole; (Claim 8). The refrigerator of claim 2, wherein the first locking member is coupled to a first locking member installation part on the at least one of the Claim 11). The refrigerator of claim 4, wherein the locking hole of the second locking member comprises elastic pieces 150 configured to face each other to be engaged in coupling with the stuck portion of the projection, and  wherein the elastic pieces have a first thickness tl, which is smaller than a thickness t of the locking body; (Claim 14). The refrigerator of claim 1, wherein the pivot bar is positioned in parallel with the first door in the first position, and is configured to be pivoted from the first position so that the first and second locking members are locked to each other in the second position (Fig. 12); (Claim 15). A refrigerator comprising: a main body 12; and first and second doors 26,28,30,32 coupled to the main body; a pivot bar 38,40 coupled to the first door; and a lock 120 configured to lock the pivot bar to the first door when the first door is opened, the lock comprising: a first locking member 126,128 coupled to the first door; and a second locking member 126,128 coupled to the pivot bar to lock or unlock the first locking member; (Claim 16). The refrigerator of claim 15, wherein the first locking member comprises a projection protruding from the first locking member, and a stuck portion extending from the projection; (Claim 17). The refrigerator of claim 16, wherein the second locking member comprises a locking body defining an exterior, and wherein the locking body has a locking hole configured to receive the projection (Fig. 12); (Claim 19). The refrigerator of claim 15, wherein the first locking member is coupled to a first locking member installation part on the first door, and wherein at least a portion of the first locking member installation part includes a contact plane formed having an inclination to contact the second locking member (Fig. 12); (Claim 20). The refrigerator of claim 19, wherein the contact plane is included at a first angle, and wherein the second locking member is configured to be rotated at the first angle such that at least a portion of the front of the locking body comes into contact with the contact plane (Fig. 12).  
Allowable Subject Matter
Claims 9-10, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
June 17, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637